U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 14 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 15 (Check appropriate box or boxes) THE PIEDMONT INVESTMENT TRUST Exact Name of Registrant as Specified in Charter 120 Club Oaks Court, Suite 200, Winston Salem, North Carolina 27104 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (336) 765-2020 Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) With copy to: Jeffrey Skinner, Esq. Kilpatrick Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101 It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b); [X] on August 1, 2014 pursuant to paragraph (b); [] 60 days after filing pursuant to paragraph (a)(1); [] on (date) pursuant to paragraph (a)(1); [] 75 days after filing pursuant to paragraph (a)(2); or [] on (date) pursuant to paragraph (a)(2) of rule 485. CUSIP Number 72014R103 NASDAQ SYMBOL PSVFX Prospectus August 1, 2014 A NO-LOAD MUTUAL FUND These securities have not been approved or disapproved by the Securities and Exchange Commission, nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents Page Risk/Return Summary 1 Investment Objective 1 Fees and Expenses of the Fund 1 Principal Investment Strategies 2 Principal Risks 3 Performance Summary 5 Management of the Fund 6 Purchase and Sale of Fund Shares 6 Tax Information 7 Payments to Broker-Dealers and Other Financial Intermediaries 7 Other Investment Policies and Related Risks 8 Other Investment Policies 8 Related Risks 8 Management of the Fund 9 Investment Advisor 9 Portfolio Manager 10 Board of Trustees 11 Administrator and Transfer Agent 11 Distributor 11 Investing in the Fund 11 Minimum Investment 11 Purchase and Redemption Price 11 Purchasing Shares 12 Redeeming Shares 15 Frequent Purchases and Redemptions 17 Other Important Investment Information 19 Dividends, Distributions and Taxes 19 Financial Highlights 21 Privacy Notice 22 Additional Information Back Cover Risk/Return Summary Investment Objective The Fund’s investment objective is to provide long-term growth of capital. The Fund’s investment objective may be changed by the Board of Trustees (the “Trustees”) without shareholder approval. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.90% Distribution and/or Service (12b-1) Fees None Other Expenses (includes dividend and brokerage expense onsecurities sold short and interest expense, if any) 0.82% Acquired Fund Fees and Expenses* 0.01% Total Annual Fund Operating Expenses 1.73% Less: Management Fee Waivers** 0.34% Total Annual Fund Operating Expenses After Management Fee Waivers** 1.39% * “Total Annual Fund Operating Expenses” and “Total Annual Fund Operating Expenses After Management Fee Waivers” will not correlate to the Fund’s ratios of expenses to average net assets in the Fund’s Financial Highlights, which reflect the operating expenses of the Fund but do not include “Acquired Fund Fees and Expenses.” **
